Per Curiam.
Defendant, Reginald Abrams, pleaded guilty to the charge of attempted breaking and entering an occupied dwelling with intent to commit larceny contrary to MOLA §§ 750.92, 750.110 (Stat Ann 1962 Rev § 28.287; Stat Ann 1968 Cum Supp §28.305). A post-conviction appeal is grounded upon the assertion that the trial court failed to comply with GCR 1963, 785.3. The people have filed a motion to affirm the conviction.
*737An examination of the record fails to reveal the presence of reversible error. The questions presented here on appeal are unsubstantial and require no formal argument or submission.
Affirmed.
Lesinski, C. J., and J. H. Gillis and Quinn, JJ., concurred.